DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communication received on 06/02/2022. The response presented amendment to claim 1. No new matter is introduced.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20110056111 A1
Brittingham
US 20180322753 A1
Stibich et al. hereinafter Stibich
WO 2017211137 A1
QIU


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham in view of Stibich.
With respect to claim 1, Brittingham discloses a protection device for an oil-smoke sensor (Fig. 1 illustrates housing) comprising: 
a protection housing having a first end (front end cap 13 of silencer 10), a second end (mount 11), and an inner chamber (chamber 24); 
a second opening is disposed on the second end and in communication with the inner chamber (gas passes through the aperture 37 within housing 20 via both ends openings); 
an inner diameter of the inner chamber varies along a length of the inner chamber (¶[0031] discloses the housing 20 has three areas which have a different wall thickness. The housing 20 has two areas where the wall thickness is reduced as compared to the area of the housing 20 with the thickest wall. Areas near the middle and distal end of the housing 20 have a reduced external diameter as compared to the housing 20 closest to the proximal end of the housing 20. The secondary area of wall thickness reduction 23 has a thinner wall profile as compared to the first area of wall thickness reduction 22); 
N baffles are disposed in the inner chamber communicated with the first opening and the second opening, and each baffle is provided with a through hole, wherein N is a natural number greater than or equal to 1 (¶[0033] discloses gas passes through the aperture 37, provided on each of the baffles 30, 31 & 34, to fill each successive expansion chamber 25-26 where the baffles 30, 31 & 34, spacers 32-33, and housing 20 form the whole of the individual chamber); 
when N is greater than or equal to 2, the through holes in every two adjacent baffles have different diameters (Fig. 1 illustrates three baffles 30, 31, and 34; ¶[0031] discloses the housing 20 has three areas which have a different wall thickness).
Brittingham discloses all the claimed subject matter except the first end having a first opening for receiving a probe of the oil-smoke sensor and in communication with the inner chamber.
Stibich invention directed to shields for smoke detectors discloses first end having a first opening (smoke detector 20) for receiving a probe of the oil-smoke sensor (smoke detector 30) and in communication with the inner chamber (cavity 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittingham with the teachings of Stibich in order for the smoke detector of Stibich invention to be threaded into the threads 12 of  housing 20 of Brittingham’s invention for the predictable benefit of using the housing of  Brittingham  silencer 10 as a smoke detector. Doing so, provides a low cost real time smoke concentration monitoring system. 
Brittingham modified by Stibich is silent about the through holes in every two adjacent baffles have different opening diameters.
QIU related to the field of simulated smoking technology discloses the through holes in every two adjacent baffles have different opening diameters (Fig. 11, illustrates different diameter chamber 3411 as illustrated by the arrow).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brittingham with the teachings of QIU so that Brittingham’s invention will have through holes in every two adjacent baffles have different opening diameters as shown in QUI invention for the predicable benefit controlling individual chamber pressure.            
With respect to claim 2, Brittingham, Stibich and QUI disclose  protection mechanism of claim 1 above. Brittingham further discloses the protection housing has a cylindrical shape, and the inner chamber in the protection housing also has a cylindrical shape (Figs. 1-4, illustrate external and internal cylindrical shape housing 20).
With respect to claim 3, Brittingham, Stibich and QUI disclose the protection mechanism of claim 1 above. Brittingham further discloses housing 20 has two areas where the wall thickness is reduced as compared to the area of the housing 20 with the thickest wall. Brittingham is silent about the inner diameter of the inner chamber in communication with the first opening and the second opening is sequentially decreased and increased N times, wherein N is a natural number equal to or greater than 1. However, the examiner takes official notice that varying the opening of the baffles within the housing is well known in the art. One of ordinary skill in the art could have modified the baffles to have variable openings as claimed by a known manufacturing methods, and the housing merely performs the same function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular  housing of Brittingham’s so that the baffles will have variable openings for the predicable benefit of focusing the flow fluid into the flow detector.           
With respect to claim 4, Brittingham, Stibich and QUI disclose the protection mechanism of claim 1 above. Brittingham further discloses wherein N pairs of opposite baffles are disposed on the inner wall of the inner chamber in communication with the first opening and the second opening, and a gap is reserved between the baffles in each pair, N is a natural number equal to or greater than 1 (as illustrated in Fig. 1, the pairs of opposite baffles are disposed on the inner wall of the inner chamber in communication with the first opening and the second opening, and a gap is reserved between the baffles in each pair, N is a natural number equal to or greater than 1).
With respect to claim 5, Brittingham, Stibich and QUI disclose the protection mechanism of claim 4 above. Brittingham further discloses housing 20 has two areas where the wall thickness is reduced as compared to the area of the housing 20 with the thickest wall. Brittingham is silent about when N is greater than or equal to 2, the gaps between every two adjacent pairs of baffles are different. However, the examiner takes official notice that varying the gaps of the baffles within the housing is well known in the art. One of ordinary skill in the art could have modified the gaps to be between the baffles as claimed by a known manufacturing methods, and the housing merely performs the same function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaps of Brittingham’s invention so that the gaps between every two adjacent pairs of baffles are different for the predicable benefit of metering the flow fluid into the flow detector.           
With respect to claim 6, Brittingham, Stibich and QUI disclose the protection mechanism of claim 1 above. Brittingham further discloses wherein the center of the gap between each of the N pairs of baffles is located on the same straight line with the centers of the first opening and the second opening (Fig. 1 illustrates the center of the gap between each pairs of baffles is located on the same straight line with the centers of the first opening and the second opening).
With respect to claim 7, Brittingham, Stibich and QUI disclose the protection mechanism of claim 1 above. Brittingham further discloses wherein central points of the through holes in the N baffles are located on the same straight line with central points of the first opening and the second opening (Fig. 1 illustrates the central points of the through holes in the baffles are located on the same straight line with central points of the first opening and the second opening).
With respect to claim 8, Brittingham, Stibich and QUI disclose the protection mechanism of claim 1 above. Brittingham further discloses the tubular wall of the protection housing has a variable thickness, so that the inner chamber communicated with the first opening and the second opening has a variable inner diameter (¶[0031] discloses the housing 20 has three areas which have a different wall thickness. The housing 20 has two areas where the wall thickness is reduced as compared to the area of the housing 20 with the thickest wall).
With respect to claim 9-11, Brittingham, Stibich and QUI disclose the protection mechanism of claim 8 above. Brittingham is silent about the tubular inner wall has different thickness; has bell shape cross section; first opening having a conical shape.
However, it would have been an obvious matter of design choice to about the tubular inner wall has different thickness; has bell shape cross section; first opening having a conical shape, since applicant has not disclosed that such tube thickness and conical tubular inlet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Brittingham’s tube.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861               

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861